        Case 1:13-cv-07789-LGS Document 1312 Filed 07/12/19 Page 1 of 2




                                           July 12, 2019
                                                                                            Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

        Pursuant to the Second Amended Civil Case Management Plan and Scheduling Order
entered in this action (“Scheduling Order”) (ECF No. 1014), Plaintiffs and Credit Suisse Securities
(USA) LLC, Credit Suisse Group AG, and Credit Suisse AG (“Credit Suisse”) submit this joint
status letter.

       I.      Pending Motions

        Plaintiffs’ motion for class certification is fully briefed and is pending. Credit Suisse’s
motion to exclude Plaintiffs’ experts Robin Poynder, Hal J. Singer, Ph.D, and Professors Geir
Høidal Bjønnes and Alexander Ljungqvist is fully briefed and is pending. On March 21, 2019, the
parties submitted a joint letter to the Court advising that, should the Court be inclined to hold oral
argument on these motions, the parties are prepared to appear at a status conference to address: (i)
the Court’s preference for any hearing(s) on such motions; (ii) the content, format, and duration of
such hearing(s); and (iii) the potential involvement of live testimony, including expert witnesses,
at such hearing(s). See ECF No. 1247.

       II.     Discovery

               A.       Depositions

       Depositions of fact witnesses not affected by the DOJ stay remain ongoing with trader
depositions planned or taking place in the United States, Europe, and Australia.

               B.       Credit Suisse

        Audio: On September 10, 2018, the parties reached an agreement on cost sharing in
connection with the restoration of the audio production files. Credit Suisse has substantially
completed the audio restoration process. On May 16, 2019, the parties reached an agreement
regarding indexing of the audio files and the use of phonetic search terms. Credit Suisse expects
to begin its rolling production of audio files on July 31, 2019.
        Case 1:13-cv-07789-LGS Document 1312 Filed 07/12/19 Page 2 of 2
Honorable Lorna G. Schofield
July 12, 2019
Page 2

       III.    Appeal of Order on Attorneys’ Fees

        On December 7, 2018, objector Keith Kornell (“Kornell”) filed a notice of appeal of the
Court’s November 8, 2018 Opinion and Order granting attorneys’ fees to Class Counsel. On April
2, 2019, appellant Kornell filed his opening appeal brief. On May 14, 2019, plaintiffs-appellees
filed their opposition brief. Kornell did not file a reply brief and the appeal is now fully briefed.
Oral argument on the appeal has not been ordered or scheduled.

       IV.     Next Joint Status Letter

       The parties will submit their next joint status letter on Friday, September 13, 2019.

                                      Respectfully submitted,
 SCOTT+SCOTT ATTORNEYS AT LAW                       HAUSFELD LLP
 LLP

  s/ Christopher M. Burke                            s/ Michael D. Hausfeld
 Christopher M. Burke                               Michael D. Hausfeld
 600 W. Broadway, Suite 3300                        1700 K Street, NW, Suite 650
 San Diego, CA 92101                                Washington, DC 20006
 Telephone: 619-233-4565                            Telephone: 202-540-7200
 cburke@scott-scott.com                             mhausfeld@hausfeld.com

                                        Attorneys for Plaintiffs

 CAHILL GORDON & REINDEL LLP

  s/ Jason M. Hall
 David G. Januszewski
 Herbert S. Washer
 Elai Katz
 Jason M. Hall
 Sheila C. Ramesh
 80 Pine Street
 New York, NY 10005
 Telephone: 212-701-3000
 djanuszewski@cahill.com
 hwasher@cahill.com
 ekatz@cahill.com
 jhall@cahill.com
 sramesh@cahill.com
 Attorneys for Defendants Credit Suisse Group
 AG, Credit Suisse AG, and Credit Suisse
 Securities (USA) LLC
